In an action (1) to recover rents for the unauthorized use by defendant North Hempstead Lighting District of part of plaintiffs telephone poles for the attachment of street lighting equipment, arid (2) for injunctive relief requiring the removal of such equipment, defendants appeal from an order of the Supreme Court, Nassau County, *935dated December 3, 1975, which, inter alia, (1) granted plaintiffs motion for summary judgment on its second cause of action, (2) ordered that entry of judgment thereon be stayed pending determination of the first cause of action and (3) denied defendants’ cross motion for summary judgment. Order affirmed, with $50 costs and disbursements to respondent. In the main we adopt the reasons set forth in the opinion of Mr. Justice L. Kingsley Smith at Special Term. Cohalan, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur. [86 Misc 2d 487.]